DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 and 12-21 of the amended claim set received 2/24/2021 are pending.  Claim 11 has been canceled and claims 18-21 are new.  This is a second non-final to set forth a double patenting rejection which was overlooked in the first non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,488,048 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant application Claim 1, the patent claim 8 has exact recitations for all the claimed structure with the exception of “a fuel float,” however the patent claim 8 additionally recites “a float assembly within a body of fuel in the fuel container” which reads on a fuel float.
Regarding instant application claim 2, the patent claim 9 includes the claim recitation.
Regarding instant application claim 3, the patent claim 8 includes the claim recitation.
Regarding instant application claim 4, the patent claim 10 includes the claim recitation.
Regarding instant application claim 5, the patent claim 11 includes the claim recitation.
Regarding instant application claim 6, the patent claim 12 includes the claim recitation.
Regarding instant application claim 7, the patent claim 13 includes the claim recitation.
Regarding instant application claim 10, the patent claim 8 includes the claim recitation.
Regarding instant application claim 12, the patent claim 8 includes the claim recitation.
Regarding instant application claim 13, the patent claim 10 includes the claim recitation.
Regarding instant application claim 14, the patent claim 11 includes the claim recitation.
Regarding instant application claim 15, the patent claim 12 includes the claim recitation.
Regarding instant application claim 16, the patent claim 13 includes the claim recitation.
Regarding instant application claim 17, the patent claim 14 includes the claim recitation.

Claim Objections
Claim 17 is objected to because of the following informalities:  “the float” should be written “the float assembly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s prior art admission of instant application Figs. 2 and 4 in view of Bryan (US 4,000,952) as evidenced by Bunker US 2008/0057271.
Regarding Claims 1-3, 10, and 12, the instant application Fig. 4 admission shows a gas turbine engine comprising:
a combustor 56 (see float assembly 72 of Fig. 4 within Fig. 3; );
a fuel container 200 (see float assembly 72 of Fig. 4 within Fig. 3) in communication with the combustor 56, the fuel container including a float assembly 72 within a body of fuel 203 in the container 200 (see Figs. 2-4; read paras. 0034-0037), wherein the float assembly 72 comprises a fuel float 72, comprising:
a guide 80 extending in a first direction (bottom-to-top of figure 4) and having a stand-up 86 and a shelf 88; and a cover 82 oriented in a second direction (left-to-right of figure 4) substantially perpendicular to the first direction and welded to the stand-up at a weld joint 84, wherein an undersurface 90 of the cover 82 abuts the shelf 88 at an abutment (where surfaces 90 and 92 meet); wherein the weld joint 84 extends in the first direction (bottom-to-top of Fig. 4).

    PNG
    media_image1.png
    277
    478
    media_image1.png
    Greyscale

The Fig. 4 admission does not show the abutment begins at a first distance in the second direction from the weld joint and ends at a second distance in the second direction from the weld joint or wherein the guide and the cover form a cavity directly adjacent the weld joint.
Bryan discloses in Fig. 4, a weld configuration including a weld joint 20 between a first element 16 extending in a first direction (bottom-to-top of figure, the direction in which the weld joint extends between the first 16 and second 12 elements being welded) and a second element 12 oriented in a second direction (right-to-left of the figure) substantially perpendicular to the first direction and welded to a stand-up (portion of element 16 which extends above the shelf 30 and dotted line through element 16 as shown in the annotation of Fig. 4 below), wherein an undersurface 28 of the second element 12 abuts a shelf 30 of the first element 16.  Bryan teaches wherein the abutment begins at a first distance in the second direction from the weld joint (see annotation below) by use of a cavity 42, wherein the first element 16 and the second 

    PNG
    media_image2.png
    425
    699
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the admission to include the weld configuration taught by Bryan comprising the cavity adjacent the weld joint where the abutment begins at a first distance in the second direction from the weld joint and ends at a second distance in the second direction from the weld joint in order to catch droppings from the weld joint and in order to minimize stresses in the area of the weld joint (read Bryan col. 7, ll. 11-22 and ll. 20-44).
It is noted that “substantially perpendicular” is given the broadest reasonable interpretation of within 25 degrees of normal.  Applicant states at paragraph 0047 that, “Terms such as “generally,” “substantially,” and “about” are not intended to be boundaryless terms, and should be interpreted consistently with the way one skilled in 
Regarding Claims 4-7 and 13-16, the admission in view of Bryan teaches the claimed invention as discussed above.  Bryan teaches the incorporated weld configuration including the cavity of the combination.  Bryan additionally teaches in Fig. 4, wherein the incorporated cavity 42 is bound by the undersurface 28, the stand-up (portion of element 16 which extends above the shelf 30 as viewed in the figure), and the shelf 30; wherein the cavity 42 extends at least the first distance in the second direction (right-to-left of the figure; see annotation above); wherein the cavity 42 is directly adjacent the abutment (see annotation above); and wherein the weld joint 20 extends from the cavity to a surface (top surface of 12 as viewed in the figure) of the second element opposite the under surface 28.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified admission to include the cavity positioned where the weld joint and abutment would otherwise intersect as taught by Bryan for the reasons discussed above.  The limitations of claims 4-7 representing structural orientations and properties which are necessarily present following incorporation weld configuration having the cavity as taught by Bryan.
Regarding Claim 8, the admission in view of Bryan teaches the claimed invention as discussed above.  Applicant’s APA of Fig. 4 additionally shows the guide 80 and the cover 82 provided at least one interior cavity 96, the guide 80 provides an 

    PNG
    media_image3.png
    323
    699
    media_image3.png
    Greyscale

Regarding Claim 17, the admission in view of Bryan teaches the claimed invention as discussed above.  Applicant’s APA includes a float 72 and wherein the float 72 is coupled to a poppet valve 22 for activating a switch that controls fluid flow into or out of the fuel container 200 (shown in Fig. 3, read paras. 0035-0037).

Claims 1, 3, 4, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s prior art admission of instant application Figs. 2 and 4 in view of Saitou (US 5,591,359).
Regarding Claims 1, 3, and 4, the instant application Fig. 4 admission shows a gas turbine engine comprising:
a combustor 56 (see float assembly 72 of Fig. 4 within Fig. 3; );
a fuel container 200 (see float assembly 72 of Fig. 4 within Fig. 3) in communication with the combustor 56, the fuel container including a float assembly 72 
a guide 80 extending in a first direction (bottom-to-top of figure 4) and having a stand-up 86 and a shelf 88; and a cover 82 oriented in a second direction (left-to-right of figure 4) substantially perpendicular to the first direction and welded to the stand-up at a weld joint 84, wherein an undersurface 90 of the cover 82 abuts the shelf 88 at an abutment (where surfaces 90 and 92 meet); wherein the weld joint 84 extends in the first direction (bottom-to-top of Fig. 4).

    PNG
    media_image1.png
    277
    478
    media_image1.png
    Greyscale

The Fig. 4 admission does not show the abutment begins at a first distance in the second direction from the weld joint and ends at a second distance in the second direction from the weld joint; wherein the guide and the cover form a cavity directly adjacent the weld joint; or wherein the cavity is bound by the undersurface, the stand-up, and the shelf.
Saitou discloses in Fig. 3 (see annotation of the figure below), a weld joint configuration between a guide component 11 having a stand-up portion and a shelf 

    PNG
    media_image4.png
    431
    871
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the admitted prior art weld joint to reflect the weld joint configuration taught by Saitou which includes modified shelf with the cavity that produces the claimed features of the joint, in order to accommodate the molten pool of metal produced by the welding process which results in a strengthened joint between the guide component and the cover component (Saitou col. 1, ll. 43-46; col. 2, ll. 8-20; col. 3, ll. 41-50; col. 4, ll. 1-17; see also Fig. 6, inventive and comparative example 1, and read col. 4, ll. 18-64).
Regarding Claims 19-21, the admission in view of Saitou teaches the claimed invention as described above.  Saitou teaches the weld joint of the combination which has the additional features of (see Fig. 3 and annotation of Fig. 3 below) wherein the shelf 3 includes a first portion extending in the first direction and a second portion extending in the second direction, the first portion provides a first surface that bounds the cavity and extends in the first direction, the second portion provides a second surface (the bottom surface of the cavity shown in the figure) that bounds the cavity and extends in the second direction, and the stand-up provides a third surface that bounds the cavity and extends in the first direction; wherein the first surface and the third surface are the same length; and wherein the first surface and the third surface are parallel (all as shown in Fig. 3 and the annotation of Fig. 3 below).

    PNG
    media_image5.png
    403
    421
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or form a reasonable combination to teach the following in combination with the limitations of the base and intervening claims:
Regarding Claims 9 and 18, “wherein the cover includes a tapered portion including a sloped surface of the undersurface extending in a sloped manner in both the first and second direction from the abutment to the weld joint, and the cavity is bound by the sloped surface.”

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
At page 5 of the response, the applicant argues the 103 rejection of claims 1-17 over the admitted prior art over Bryan, stating that Bryan is disclosed as using inclined surfaces which are not present in the admitted prior art (APA) and the importation of the inclined surfaces into the APA will result a thinner upper surface of the stand-up or a reduced height of the stand-up.  Obviously, modification of the APA to include the inclined surfaces will result in a tapered stand-up but, in practice, the space where material is removed is filled with weld material as shown in Bryan Fig. 4 and it is unclear 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741